This case is ruled by DeStefano v. Civil ServiceCommission, decided this day, 126 N.J.L. 121.
Pursuant to published notices given on September 30th and October 7th, 1938, the Civil Service Commission conducted tests for the office of patrolman on October 17th, 1938, and April 28th, 1939 — the physical examination on the former date, and the mental on the latter. The register of eligibles was promulgated on October 24th, 1939. On November 1st, 1939, two appointments were made from the list thus established. The appointees were also chancemen. On June 15th, 1940, a third appointment was made from the list of one who did not have the status of chanceman; and this writ was sued out on June 22d 1940. This constituted an inexcusable delay under the doctrine of the cited case.
The writ is accordingly dismissed, but without costs.